Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/311,670 filed on 12/19/2018. Claims 1-18 are pending in this communication.

Priority
This application claims priority from CHINA 201710638187.1 07/31/2017. Priority date has been accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2020, 10/25/2019 and 08/26/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Examiner’s Note
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text is neither italicized nor bolded are by the examiner.

35 U.S.C. 101 – Claim Analysis
The Examiner finds that the claim term “computer-readable storage medium” of claim 10 (& dependent claims 11-12) is directed towards statutory subject matter.  In particular, the Specification explicitly defines computer storage media to exclude transitory media in [0075] (“The computer-readable storage media as used here is not to be construed as an instantaneous signal per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through waveguides or other transmission media (e.g., optical pulses through optical fiber cables), or electrical signals propagating through the wired transmission”).  Thus, the claimed “computer storage media” of claim 10 is limited to statutory forms of non-transitory hardware media, as it does not include transitory media.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “initialization module”, “local consensus configuration module” in independent apparatus claim 13 (& dependent claims 14, 18). The specification recites following in [0076] “FIG. 4 is a schematic diagram of an apparatus 400 for configuring a block chain-based local consensus according to the present disclosure. It can be seen from the figure that the apparatus 400 for configuring a block chain-based local consensus includes an initialization module 410 configured to implement an initialization of a plurality of nodes. In addition, the apparatus 400 for configuring a block chain-based local consensus further includes a local consensus configuration module 420 configured to create a local consensus instance for a set of nodes 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 6-10, 12, 13 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over BRADLEY; John Thomas et al., Pub. No.: US 2017/0289134 A1 in view of NIX; John A., Pub. No.: US 2015/0095648 A1.

Regarding Claim 1, BRADLEY discloses a method for configuring a block chain-based local consensus, the method comprising:
…
creating a local consensus instance for a set of nodes {Fig. 1A & [0031], “Distributed consensus database instance 125 can, for example, be configured to execute multiple transactions to manipulate data, including storing, modifying, and/or deleting data. Some or all the transactions to manipulate data in a local instance of a distributed database can be automatically replicated, propagated or synchronized among other instances of the database using any suitable protocol (e.g., blockchain … ). … The distributed consensus database instance 125 can store data related to any specific function and/or industry. For example, the distributed database instance 125 can store security, authentication, authorization and session related data including a value and/or a vector of values related to security, authentication, risk, authorization, and ongoing and past sessions between the client compute device 139 and any of the servers 101, 115 and 127”. Examiner’s note: ‘manipulate data, including storing, modifying, and/or deleting data’ is example of creating consensus database instance in some form} selected from the plurality of nodes {[0028], “the client compute device 139 can be a device of the Internet of Things (IoT) transmitting telemetry data and receiving commands from other local client compute devices or remote servers including home monitoring devices, automation devices, vehicles, toys and/or similar IoT devices”. Examiner’s note: IoT devices exchanging data with other local devices are interacting within plurality of nodes}.
BRADLEY, however, does not explicitly disclose
implementing an initialization of a plurality of nodes; and …
In an analogous reference NIX discloses
implementing an initialization of a plurality of nodes {Figs. 1A, 1d & [0138], “Parameters 126 input into key pair generation algorithms 141e can include the type of asymmetric ciphering algorithms 141a used with the keys, the key length in bits, an elliptic curve utilized for ECC, a time-to-live for a public key that is derived, and similar settings”  … [0152], “In order to transmit or send data from wireless module 101 to server 105, wireless module 101 can use module program 101i to collect data from a sensor 101f in order to update server 105. Module program 101i can request a port number 203 from operating system 101h in order to have a source IP: port for sending data using IP protocols such as TCP and UDP”. Examiner’s note: a node is getting configured or initialized with necessary configuration and security parameters. See instant application’s claim 9 for ‘initialization’ details for a node}; and …
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify BRADLEY’s technique of ‘applying distributed consensus algorithm in a blockchain group of nodes’ to ‘configure or change settings or collect setting parameters in a computing node in a distributed network of client devices’, as taught by NIX, in order to raise operation efficiency of participating devices for task at hand. The motivation is to save time configuring client devices with recommended communication and security parameters. This technique increases overall efficiency of performance in a distributed computing nodes and makes the business scalable to deliver consistent satisfactory results. For example, the technique can improve communications between wireless modules and a network, and more particularly, to efficient methods and systems for supporting secure, efficient, and flexible communications between a "machine-to-machine" (M2M) node and a server using Internet Protocol networks.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 


Regarding Claim 6, BRADLEY as modified by NIX discloses all the features of claim 1. The combination further discloses
one or more communication channels being created by the local consensus instance according to the type of a consensus algorithm used by the local consensus instance {BRADLEY: [0010], “FIG. 3 is a message flow diagram illustrating a method of determining an access response to an SP server and synchronizing user session attributes among the constituents of a distributed authorization and authentication consensus system”. … [0018], “A distributed session management (DSM) module can be implemented in a memory or a processor of the IdP server. The DSM module can be operatively coupled with the instance of the distributed consensus database”}.

Regarding Claim 7, BRADLEY as modified by NIX discloses all the features of claim 1. The combination further discloses
a message processing thread for receiving and processing message transmitted from other nodes being initiated by the created local consensus instance {NIX: Fig. 1a & [0125], “The elements illustrated within a server 105 in FIG. 1e may be stored in volatile memory such as RAM 105e, and/or storage 105m, and may also be accessible to a processor CPU 105b. Database 105k, sub-server 105w, and message preprocessor 105y could represent either different processes or threads operating on a server 105, or physically separate computers operating in conjunction over a network to perform the functions of a server 105”}.

Regarding Claim 8, BRADLEY as modified by NIX discloses all the features of claim 1. The combination further discloses
broadcasting a second transaction command for deleting the local consensus instance to all the nodes in the block chain after completing the service demand running on the local consensus instance {BRADLEY: [0031], “Distributed consensus database instance 125 can, for example, be configured to execute multiple transactions to manipulate data, including storing, modifying, and/or deleting data”}; and
all the nodes in the block chain responding to the second transaction command to delete the local consensus instance {BRADLEY: [0031], “Some or all the transactions to manipulate data in a local instance of a distributed database can be automatically replicated, propagated or synchronized among other instances of the database using any suitable protocol (e.g., blockchain”}.

Regarding Claim 9, BRADLEY as modified by NIX discloses all the features of claim 1. The combination further discloses wherein implementing an initialization of a plurality of nodes further comprises:
configuring network addresses and ports for the plurality of nodes {NIX: Figs. 1A, 1d & [0152], “In order to transmit or send data from wireless module 101 to server 105, wireless module 101 can use module program 101i to collect data from a sensor 101f in order to update server 105. Module program 101i can request a port number 203 from operating system 101h in order to have a source IP: port for sending data using IP protocols such as TCP and UDP”. Examiner’s note: a node is getting configured or initialized with necessary configuration and security parameters};
generating node public and private keys {NIX: [0138], “ Parameters 126 input into key pair generation algorithms 141e can include the type of asymmetric ciphering algorithms 141a used with the keys, the key length in bits, an elliptic curve utilized for ECC, a time-to-live for a public key that is derived, and similar settings”}; and
initiating and running a node block chain program {BRADLEY: Fig. 4 &  [0096], “At 411, a distributed ACID transaction to insert or update one or more fields in a distributed consensus database according to the generated instance of the session object can be executed. As discussed with respect to FIG. 2 the distributed consensus database can include one or more tables with fields specifying relational data of, for example, authentication processes; client server sessions; server to server sessions; user related information or attributes, including user credentials and user metrics; data related to client computing devices; data related to service provider servers; and/or the like data related to entities in the distributed consensus system”}.

Regarding claim 10, claim 10 is claim to a computer-readable storage medium using the method of claim 1. Therefore, claim 10 is rejected for the reasons set forth for claim 1. BRADLEY further discloses
A tangible computer-readable storage medium, the storage medium comprising instructions that, when executed, cause a processor of the computer {Fig. 1A & [0030], “the memory 123 stores instructions to cause the processor to execute modules, processes and/or functions associated with synchronizing data, sharing data, sending data to and/or receiving data from another instance of a distributed consensus database”} to at least: …

Regarding claim 12, claim 12 is a dependent claim of claim 10, claim 12 is claim to computer-readable storage medium using the method of claim 8. Therefore, claim 12 is rejected for the reasons set forth for claim 8.

Regarding claim 13, claim 13 is claim to an apparatus using the method of claim 1. Therefore, claim 13 is rejected for the reasons set forth for claim 1.

Regarding claim 18, claim 18 is a dependent claim of claim 13, claim 18 is claim to apparatus using the method of claim 8. Therefore, claim 18 is rejected for the reasons set forth for claim 8.

Allowable subject matter
Claims 2 and 3 will be allowable if written in independent form with base method claims 1 and claims 14 and 15 will be allowable if written independently with base apparatus claim 13. For allowability, the independent computer-readable storage medium claim 10 is required to be in same scope with limitations of claims 11 & equivalent limitations of claim 3 (“wherein the first transaction command includes information indicating a node list of the set of nodes, information related to a local consensus identifier specified by an administrator of the block chain, and information related to a consensus algorithm used by the created local consensus instance”) as proposed amended method claim 1. Or, the applicant has option to cancel independent computer-readable storage medium claim 10 (& dependent claims). Due to dependency dependent claims 4, 5, 16 and 17 also are objected, however, the applicant has option to keep the claims in the claim set with updated dependency as amended.
Reasons of allowance: what is missing from the prior art is selecting a set of blockchain nodes from participating plurality of nodes according to a service demand running on local consensus instance to be created, creating local consensus instances on selected nodes after sending transaction command with a node list of the set of nodes, information related to a local consensus identifier specified by an administrator of the block chain, and information related to a consensus algorithm used by the created local consensus instance.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by the examiner proposed independent claims 1, 10 and 13, and thereby claims 1, 10 and 13 are considered allowable. The dependent claims which further limit claims 1, 10 and 13 also are allowable by virtue of their dependency.  

Conclusion
Following prior arts have been considered but are not applied:
CHÉRCOLES SÁNCHEZ; JOSÉ MARÍA et al. (US 2015/0324444 A1) – Methods and apparatus for implementing a distributed database. CHÉRCOLES SÁNCHEZ discloses a technique with capability to send commands for action to a group of database nodes. A processor may be configured to generate instructions that cause the database nodes of the distributed database to store the data objects that are involved in the database transaction at the one of the 
INOKUCHI; Masaki et al. (US 2020/0007558 A1) – Information verification system, information verification device, method and program. INOKUCHI ‘558 discloses a technique where a blockchain consensus algorithm could be ‘proof of work (POW)’ or ‘practical byzantine fault tolerance (PBFT) along with others. 
 INOKUCHI; Masaki (US 2020/0090096 A1) – Resource management system, management device, method, and program. INOKUCHI ‘096 discloses a technique where a resource management system of the invention includes functional units that provide a predetermined function as a service, a resource allocation unit that allocates a resource for executing the service. A blockchain that is difficult to falsify is shared between terminals by each ledger management node that participates in the blockchain consensus processing that depends on predetermined consensus algorithm at the time of adding a block to the blockchain. The functional unit having low service demand with respect to the allocated resource amount can temporarily participate in mining and obtain points. Variation of the resource amount, with respect to that of the demand, in the functional unit can thus be moderated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Examiner, Art Unit 2491